     Case 2:20-cr-00022 Document 62 Filed 07/13/20 Page 1 of 2 PageID #: 136



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:20-00022

ADAM MICHAEL MILLER

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is the defendant’s motion to

schedule guilty plea hearing and to appear by video for the plea

hearing.     (ECF No. 61.)     The court GRANTS in part and DENIES in

part the motion.       The court GRANTS defendant’s request to

schedule a plea hearing: the plea hearing is hereby scheduled

for 2:00 p.m. on August 10, 2020, in Charleston.             For lack of

good cause shown, the court hereby DENIES without prejudice

defendant’s motion to appear by video. 1

       Further, the court hereby CONTINUES the trial date to 9:30

a.m. on August 18, 2020, in Charleston.           In deciding to continue

the trial, the court considered the factors outlined in 18

U.S.C. § 3161(h) and finds that such a continuance fits within

the excluded period authorizing “delay resulting from

consideration by the court of a proposed plea agreement to be




1 If defendant’s health or the situation at Huttonsville
Correctional Center worsens significantly prior to the scheduled
plea hearing date, the court may entertain a second motion to
appear by video.
   Case 2:20-cr-00022 Document 62 Filed 07/13/20 Page 2 of 2 PageID #: 137



entered into by the defendant and the attorney for the

Government.”    Id. § 3161(h)(1)(G).

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 13th day of July, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                      2
